IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 24, 2008
                                     No. 06-60830
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

HE LIN

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A72 782 530


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
       He Lin, a native and citizen of China, has filed a pro se petition for review
of the Board of Immigration Appeals’ (BIA) denial of his motion to reopen
removal proceedings as time- and number-barred. Lin specifically contends that
he should be permitted to file a new asylum application pursuant to INA
§ 208(a)(2)(D), 8 U.S.C.§ 1158(a)(2)(D), which provides an exception to the one-
year filing deadline for asylum applications.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 06-60830

      This   provision    governs    asylum    applications    only   and    is   not
applicable to the reopening of removal proceedings.           INA § 208(a)(2)(D),
8 U.S.C.§ 1158(a)(2)(D). Rather, 8 C.F.R. § 1003.2(c)(3)(ii) expressly applies to
aliens under final orders of removal seeking to apply or reapply for asylum. The
BIA did not abuse its discretion in finding that Lin could not avail himself of
INA § 208(a)(2)(D) because the provision does not apply to aliens under final
orders of removal. See Alaska Dep’t of Envtl. Conservation v. EPA, 540 U.S. 461,
489 & n. 13 (2004).
      Because Lin does not assert that the BIA abused its discretion in finding
that he did not meet the time and number limitation exceptions outlined in
8 C.F.R. § 1003.2(c)(3)(ii), we decline to consider the issue. See Thuri v. Ashcroft,
380 F.3d 788, 793 (5th Cir. 2004).. Accordingly, Lin’s petition for review is
DENIED.




                                         2